Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00331-CV

                                           Gene DEVOLL,
                                              Appellant

                                                  v.

                           Rebecca DEMONBREUN and William Dowds,
                                        Appellees

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-05169
                            Honorable Antonia Arteaga, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 16, 2016

DISMISSED; PRIOR OPINIONS WITHDRAWN

           On August 31, 2016, this court issued a majority opinion and judgment affirming the trial

court’s order, and Chief Justice Sandee Bryan Marion filed a dissenting opinion. Appellant Gene

DeVoll timely filed a motion for en banc reconsideration, which is pending.

           On November 2, 2016, the parties filed a joint motion to dismiss the appeal. The parties

state they have settled all matters at issue and they ask this court to dismiss the appeal and tax costs

against the party that incurred them.
                                                                                 04-14-00331-CV


       The parties’ joint motion is granted. Appellant’s motion for en banc reconsideration is

dismissed as moot. We withdraw the court’s judgment and the majority and dissenting opinions

of August 31, 2016, and substitute this opinion and judgment in their stead. See TEX. R. APP. P.

42.1(a)(2), 42.1(c).

                                               Patricia O. Alvarez, Justice




                                              -2-